to satisfy the judgment. Appellant filed a motion to stay the sale, which
                a the district court denied because appellant had not posted a bond.
                  Nevertheless, the district court temporarily stayed the sale noticed for
                 November 3, 2014, until November 18, 2014, at 12 p.m. so that appellant
                 could seek a stay from this court This court denied appellant's motion for
                 a stay without the posting of a supersedeas bond, but noted that appellant
                 may obtain a stay consistent with NRCP 62(d) by providing a supersedeas
                 bond in the judgment amount. Appellant did not post the bond, and thus,
                 did not receive a stay. Therefore, Rogich purchased appellant's interest in
                 things in action at the November 18, 2014, sale. Based on his purchase of
                 appellant's rights in this action, Rogich, along with Eldorado Hills, moved
                 to dismiss these appeals.
                             In Butwiniek v. Hepner, 128 Nev. Adv. Op. No. 65, 291 P.3d
119, 121-22 (2012), this court recognized that a judgment creditor may
                purchase a party's rights and interests in an action at an execution sale,
                but concluded that a party's defenses to an action may not be purchased
                because only "a right to bring an action to recover a debt, money, or thing"
                may be purchased. (internal quotations omitted). Accordingly, this court
                concluded that while a judgment creditor could purchase the debtor's
                thing in action and dismiss an appeal from a judgment as to the debtor's
                claims, the creditor cannot purchase the debtor's defense to an action and
                thereafter dismiss an appeal from a judgment as to the debtor's defenses.
                Id. at 122.
                            Having considered the motion, opposition, and reply, we grant
                respondents' motion to dismiss in part. Because the appeal in Docket No.
                65731 arises from a dismissal of the action brought by appellant, Rogich
                could purchase appellant's rights in that action, and by extension, the


SUPREME COURT
       OF
    NEVADA                                          2
D) 1947A
                 rights in that appeal.' Id.; see also NRS 21.080(1) (listing property liable
                 to execution, including personal property); NRS 10.045 (defining "personal
                 property" to include "things in action"). As Rogich purchased appellant's
                 rights in the underlying action in Docket No. 65731, he now, for all intents
                 and purposes, holds appellant's position in regard to that appeal, and
                 thus, appellant is not an aggrieved party and therefore lacks standing to
                 maintain the appeal in Docket No. 65731 from the district court's April
                 2014 order.   See Kenney v. Hickey,       60 Nev. 187, 189, 105 P.2d 192, 192
                 (1940) (defining aggrieved party as "one whose personal right is
                injuriously affected by the adjudication, or where the right of property is
                adversely affected or divested thereby"); NRAP 3A(a) (only an aggrieved
                party has standing to appeal). Accordingly, we dismiss the appeal in
                Docket No. 65731. 2




                       'While in opposition to the motion, appellant asserts that Rogich
                failed to provide the statutorily required notices of sale for the continued
                sale date of November 18, 2014, appellant does not assert that he has
                instituted an action to set aside the sale as a result of the alleged notice
                deficiency and we conclude that our consideration of the alleged notice
                deficiency in the first instance would be improper. See generally Swartz v.
                Adams, 93 Nev. 240, 241-42, 563 P.2d 74, 75 (1977) (recognizing that one
                may challenge the notice of an execution sale through an action to set
                aside the execution sale).

                      2 We note that the appropriate method for respondents to move to
                dismiss the appeal in Docket No. 65731 would have been for Rogich to
                request leave to be substituted in for appellant under NRAP 43 and then
                move for dismissal under NRAP 42. Because denying respondents' motion
                on this ground and requiring the appropriate motion would only serve to
                unnecessarily delay the dismissal of Docket No. 65731, we grant the
                requested relief despite its improper form.



SUPREME COURT
       OF
    NEVADA
                                                       3
0) 1941N    e
                                 We, however, deny respondents' motion to dismiss the appeal
                     in Docket No. 64763. Because the appeal in Docket No. 64763 arises out
                     of an order granting summary judgment on Rogich's counterclaim, and not
                     from the action brought by appellant, Rogich cannot purchase appellant's
                     defensive rights in the counterclaim action, and by extension, his rights in
                     the appeal from the judgment on that counterclaim. Butwi nick, 128 Nev.
                     Adv. Op. No. 65, 291 P.3d at 122. Thus, we deny the motion to dismiss the
                     appeal in Docket No. 64763 and reinstate the briefing schedule in that
                     appeal as follows. 3 Respondent shall have 30 days from the date of this
                     order to file and serve the answering brief Thereafter, briefing shall
                    proceed in accordance with NRAP 31(a)(1).
                                 It is so ORDERED.




                                            Parraguirre




                                                               Cherry




                    cc: Hon. Mark R. Denton, District Judge
                         Kathleen M. Paustian, Settlement Judge
                         McDonald Law Offices, PLLC
                         Fennemore Craig Jones Vargas/Las Vegas
                         Lionel Sawyer & Collins/Las Vegas
                         Eighth District Court Clerk


                          3 Tothe extent appellant's opening brief addresses the issues raised
                    in Docket No. 65731, we will disregard those arguments.


SUPREME COURT
       OF
    NEVADA                                                4
0) I047A    ct-t0